MEMORANDUM ***
The district court granted Amiran’s petition for a writ of error coram nobis on the ground that Amiran was not advised of the immigration consequences of his guilty plea. One of the requirements for coram nobis relief is that the underlying conviction be the result of a fundamental error. Hirabayashi v. United States, 828 F.2d 591, 604 (9th Cir.1987). We have held expressly that failure to advise a defendant of the immigration consequences of his plea is not such a fundamental error. United States v. Amador-Leal, 276 F.3d 511, 517 (9th Cir.2002); see also Fruchtman v. Kenton, 531 F.2d 946, 949 (9th Cir.1976).
Accordingly, the judgment is reversed and the case remanded to the district court with instructions to deny the petition.
REVERSED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited by or to the courts of this circuit except as provided by Ninth Circuit Rule 36-3.